 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    VICTOR HUGO BOTELLO,                              No. 2:18-cv-00162-TLN-EFB
12                          Plaintiff,
13           v.                                         ORDER
14    S. HANLON, et al.,
15                          Defendants.
16

17          Plaintiff, a state prisoner proceeding through counsel, has filed this civil rights action

18   seeking relief under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On November 27, 2018, the magistrate judge filed findings and recommendations herein

21   which were served on Plaintiff and which contained notice to Plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. (ECF No. 20.) Plaintiff has

23   not filed objections to the findings and recommendations.

24          The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed November 27, 2018, (ECF No. 20) are

28   adopted in full; and
                                                        1
 1          2. Defendant Warden Arnold is dismissed from this action.

 2   Dated: February 4, 2019

 3

 4

 5

 6                                     Troy L. Nunley
                                       United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
